                    Case 1:19-cr-01991-KWR Document 84 Filed 06/23/20 Page 1 of 1

                                             CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                             Before the Honorable Kirtan Khalsa
                                               Show Cause/Detention Hearing
Case Number:                19cr1991 KWR                          UNITED STATES vs. Carrillo
Hearing Date:               6/23/2020                             Time In and Out:          9:59-10:30
Courtroom Deputy:           E. Hernandez                          Courtroom:                Rio Grande
Defendant:                  Antonio Carrillo                      Defendant’s Counsel:      Donald Kochersberger
AUSA:                       Paul Mysliwiec                        Pretrial/Probation:       J. Martinez-Spelich
Interpreter:                N/A                                   Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant currently has Court appointed counsel
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Show Cause Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
      Government requests detention; defense requests release; probation officer addresses court, requests detention; court
☒     findings
Custody Status
☐     Defendant
      Conditions of release previously imposed remain in
☒     effect with additional conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
☐     Matter referred to    for Final Revocation Hearing
☐
